Citation Nr: 0704761	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-28 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

The Board notes that the issues of entitlement to service 
connection for a back disorder and tinnitus have been 
characterized by the RO as whether new and material evidence 
has been received to reopen previously denied claims of 
entitlement to service connection for a back disorder and 
tinnitus.  In essence, the RO found that the September 2000 
rating decision that originally denied these claims was not 
appealed and became final.

However, the Board notes a November 2000 letter from the 
veteran in which he expresses disagreement with the denial of 
these claims in the September 2000 rating decision.  As this 
letter was submitted within one year of the date of notice of 
that rating decision, the Board finds that it constitutes a 
timely Notice of Disagreement.  Therefore, the Board finds 
that these issues arose on appeal from the September 2000 
rating decision, and, consequently, are subject to de novo 
review.  These issues have been recharacterized on the title 
page accordingly.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from tinnitus 
that is due to any event or incident of his service.

2.  The veteran did not exhibit arthritis in service or 
within one year after discharge from service, and a back 
disability is not otherwise shown to be associated with his 
active duty.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The veteran's claimed back disorder not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in October 2004 in 
which the RO advised the veteran of the evidence needed to 
substantiate a claim for service connection.  The veteran was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was also 
asked to let the RO know if there was any other evidence or 
information that he thought would support his claims.  

Although this letter was not issued prior to the initial 
adjudication of his claims, the Board notes that the issues 
on appeal were subsequently readjudicated by the RO in 
Supplemental Statements of the Case (SSOCs) in January 2005 
and March 2005. Thus, the Board finds any error with respect 
to the timeliness of that notice to be harmless.

Furthermore, despite the inadequate notice provided to the 
veteran on the disability rating and effective date element 
of the claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's the claims of service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issue has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has received all 
available VA treatment records, and the Board has obtained a 
medical opinion from the Veterans Health Administration (VHA) 
regarding the etiology of the claimed tinnitus.

During his personal hearing before the undersigned, the 
veteran reported having received treatment for back 
complaints following service in the 1960's.  However, he 
specifically indicated that his treating physician from that 
period was deceased and that records of that treatment are no 
longer available.

The Board has considered the possibility of obtaining a 
medical examination and/or opinion that specifically 
addresses the issue of whether the veteran's claimed back 
disability are in any way related to his military service.  
See 38 U.S.C.A. § 5103A(d), calling for an examination or 
opinion when necessary to make a decision on a claim.  
However, as will be discussed in detail below, the veteran's 
service medical records show no findings of a back 
disability, and his spine was specifically found to be normal 
at separation.  The earliest medical evidence of record of a 
back problem does not appear until 1989.  Since that time, 
numerous physicians have noted a history of back complaints 
based on the veteran's statements, but no physician has ever 
offered an opinion relating those complaints to service.  
Under these circumstances, the Board finds that there is no 
reasonable possibility that additional development, to 
include obtaining a medical examination and/or opinion, would 
raise a reasonable possibility of substantiating the claim.

Therefore, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

As explained in the Introduction, the RO characterized the 
issues on appeal as whether new and material evidence has 
been received to reopen previously denied claims of 
entitlement to service connection for a back disorder and 
tinnitus.  Nevertheless, the Board determined that these 
claims arose on appeal from the rating decision in which they 
were originally adjudicated, and that de novo review is 
appropriate.  The Board has considered whether or not 
immediately proceeding with such review will prejudice the 
veteran.

However, as discussed in detail above, the veteran was 
specifically advised as to the type of evidence needed to 
substantiate the underlying claims for service connection in 
the October 2004 letter.  Therefore, the Board finds no 
prejudice in proceeding with the issuance of a decision on 
the matter.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

As noted above, in this case, the Board obtained a medical 
opinion from VHA regarding the etiology of the claimed 
tinnitus.  In October 2006, pursuant to 38 C.F.R. § 20.903(a) 
(2005), the Board forwarded a copy of the VHA medical opinion 
to the veteran and his accredited representative.  The copy 
was accompanied by a letter advising the veteran that he had 
a period of 60 days in which to review the opinion, and to 
provide any additional evidence or argument he may wish to 
submit.  The veteran was further advised that, if he wished 
to submit additional evidence, he should indicate whether or 
not he wished to waive initial consideration of that evidence 
by the agency of original jurisdiction (AOJ).  

Later that month, the veteran responded by submitting a 
written statement in support of his claim.  He also submitted 
additional copies of service records, including a 
consultation report, a sick call treatment record, and a 
flight surgeon's memorandum.  The veteran also submitting a 
signed statement indicating that he wished for his case to be 
remanded to the AOJ for initial consideration of this 
evidence.  

Pursuant to 38 C.F.R. § 20.1304(c) (2005), any additional 
pertinent evidence received by the Board in response to a 
38 C.F.R. § 20.903 notification that has not already been 
considered by the AOJ must be referred to the AOJ for initial 
review unless there has been a waiver of such referral by the 
claim.  The Board notes, however, that the service medical 
records submitted by the appellant in response to the 
§ 20.903(a) notification are copies of records that were 
already associated with the claims folder prior to the 
initial adjudication of this claim by the AOJ in September 
2000.  Consequently, the Board concludes that the provisions 
of the 38 C.F.R. § 20.1304(c) do not apply to these records, 
and that a remand for consideration of that evidence by the 
AOJ is not warranted under that regulation.  Thus, the Board 
may now proceed with adjudication of the appeal. 

II.  Entitlement to service connection for tinnitus

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reveal that, in January 
1956, he reported having been struck in the ear by military 
police after a fight at a local bar.  A consultation sheet 
completed on January 4, 1956, indicates complaints of pain in 
the right ear.  However, in a sick call treatment dated 
January 4, 1956, it was noted that the veteran described 
experiencing pain in his left ear.  Examination revealed 
swelling, tenderness of the soft tissue, abrasions over the 
right eye, and lacerations of the upper and lower lips.  The 
left external auditory canal was found to be very hyperemic.  
It was noted that the left ear drum was punctured, and that 
there was a small amount of blood in the middle ear.  Follow-
up examination on the next day continued to show hemorrhage 
in the ear.

Subsequent service medical records show no further complaints 
or treatment for ear problems in 1956 or 1957.  In March 
1958, the veteran complained of pain in his left ear.  No 
clinical findings or diagnoses were noted.  A report of 
medical examination completed for separation in December 1958 
shows that the ears were found to be normal on examination.

In March 1969, the veteran underwent an examination in which 
he gave a history of having been struck in the left ear, and 
having hemorrhage in the left ear canal.  Examination of the 
ear canal was found to be normal, and the left tympanic 
membrane was found to be normal except for a crescentic scar 
in its lower portion.  The examiner noted diagnosis of a 
crescentic scar of the left tympanic membrane, and hearing 
acuity at 20 feet for each ear.

Audiometric examination conducted at that same time revealed 
an auditory threshold of 40 decibels in the frequency of 500 
Hertz in the left ear.  It was noted that the results of the 
examination supported a finding of unilateral conductive 
hearing loss in the left ear.  No complaints of ringing in 
the ears were noted.

Shortly thereafter, in a May 1969 rating decision, the RO 
granted service connection for defective hearing of the left 
ear with a crescent scar of the left tympanic membrane.

The veteran is now seeking service connection for tinnitus.  
He essentially contends that he has tinnitus that was caused 
by physical trauma to the left ear in service.  Specifically, 
he contends that he was struck in the left ear by the butt of 
a rifle in service, and that he sustained a ruptured ear 
drum, which resulted in tinnitus.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for tinnitus.  In essence, the Board concludes 
that the preponderance of the evidence is against finding 
that the claimed tinnitus is related to his military service, 
to include the ear injury sustained in service.

In this regard, the Board finds the most probative evidence 
of record to be a September 2006 medical opinion from a VA 
ear, nose, and throat (ENT) specialist, which was obtained 
through VHA.  In that opinion, the ENT specialist noted that 
there were many causes for tinnitus, including, but not 
limited to, noise exposure, reactions to foods, traumatic 
head injuries, dental procedures, and medications.  The 
specialist indicated that 43 percent of cases had no 
identifiable cause, and that 24 percent were caused by noise 
exposure.  The specialist observed that, in this case, the 
first documented complaints of tinnitus were recorded in 
2000, and that the veteran's injury occurred in 1956.  It was 
explained that, in the case of tinnitus related to a head 
injury, the tinnitus should be evidence immediately after the 
injury and not decades later.  For this reason, and in light 
of the numerous other possible causes of tinnitus, the 
specialist concluded that his tinnitus was not caused by his 
time in the military.  Instead, the specialist found that it 
was most likely related to life experiences in the 44 years 
since his military service.

The Board notes that the ENT specialist's description of the 
veteran's medical history appears consistent with the 
documented history contained in the claims folder, which 
reveals no complaints of ringing in the ears following the 
initial ear injury in service, no such complaints at 
separation, and no such complaints during VA examinations in 
May 1969 or March 1976.  Furthermore, there is no contrary 
medical opinion of record specifically linking the veteran's 
tinnitus to military service, to include his ear injury.  
Therefore, the Board finds the ENT specialist's opinion to be 
the most persuasive medical evidence of record regarding the 
etiology of the claimed tinnitus.

Although the veteran may sincerely believe that his tinnitus 
was caused by the in-service ear injury, he is not qualified 
to render medical opinions regarding the actual findings of 
the surgery, the identity or pathological classification of 
any tumor that was found or the etiology of the disease, and, 
in this regard, his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

The Board has considered the veteran's recent testimony that 
he has experienced ringing in his ear since the initial 
injury in service.  In this regard, the Board acknowledges 
that the veteran is competent as a lay person to report his 
own symptoms, including ringing in his ear.

However, the Board notes that service medical records are 
entirely negative for any complaints of ringing in his ear.  
Subsequent VA examination in May 1969, which was conducted 
specifically to evaluate the residuals of his in-service ear 
injury, was also negative for any complaints of ringing.  A 
similar VA examination conducted in March 1976 was also 
negative for any complaints of ringing in the ear.  As noted 
by the ENT specialist, the first documented complaints of 
tinnitus were noted in the report of a VA examination 
conducted in January 2000.  At that time, the veteran 
reported that he had constant tinnitus and pain in his left 
ear.  

In light of the absence of any such complaints shortly 
following the eardrum rupture, or during the May 1969 and 
March 1976 VA examinations, the Board finds the recent 
statements made the veteran that he had experienced tinnitus 
since shortly following the in-service injury to be without 
credibility.  In essence, the Board finds the veteran's more 
contemporaneous descriptions of his complaints made shortly 
following the injury, and during the subsequent examinations 
in 1969 and 1976, to be more credible than his recent reports 
made over 40 years following the initial injury.

In reaching this conclusion, the Board has considered the 
recent decision in Buchanan v. Nicholson, 451 F.3d 1331 
(2006), wherein the United States Court of Appeals for the 
Federal Circuit determined that the Board had erred by 
finding that a claimant's report of in-service psychiatric 
symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at 
the time.  However, the Board believes the instant case is 
clearly distinguishable as the Board is not relying merely 
upon a general absence of complaints during service.  
Instead, the Board is relying on examinations conducted 
shortly following the in-service ear injury in which the 
veteran's complaints regarding his left ear were recorded in 
detail, and subsequent VA examinations conducted in 1969 and 
1976 specifically for the purpose of evaluating the residuals 
of his in-service ear injury.  

As these examinations were conducted for the specific purpose 
of evaluating the residuals of the residuals of the veteran's 
in-service ear injury, the Board finds that the absence of 
any complaints or findings of ringing in the ear to be highly 
probative, and to constitute persuasive evidence that the 
veteran was not experiencing, and did not report, any such 
symptomatology during those examinations.  Consequently, the 
Board believes the opinion of the VA ENT specialist to be the 
most persuasive evidence of record regarding the issue of 
whether the veteran's claimed tinnitus is related to his 
military service.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's tinnitus was incurred in 
or aggravated by his military service.  Thus, the benefit 
sought on appeal is denied.

III.  Entitlement to service connection for a back disorder.

The veteran essentially contends that he had injured his back 
while loading ammunition aboard the USS Bon Homme Richard 
(CVA-31).  He reported that he experienced back pain at that 
time, and was given a few aspirin in sick bay.  He has also 
reported that he injured his back further during the same 
incident in which he injured his ear.

In support of his claim, the veteran has submitted a lay 
statement from a friend who served with him the military.  
The friend indicated he recalled the veteran complaining of 
back pain on several occasions and receiving treatment for a 
back injury.  

The veteran also submitted several letters from a 
chiropractor who began treating the veteran in 1989 for 
muscle spasms in his neck and upper two-thirds of his spine.  
The chiropractor noted that manipulation of the spine had 
become very limited due to "the arthritic condition that has 
progressed rapidly since 1989."

At the outset of this discussion, the Board notes that the 
nature and diagnosis of the veteran's claimed back disorder 
is not entirely clear from the record.  This claim has been 
characterized by the RO as being for a "back condition," 
without further specification as to whether the claim is for 
a low back disability, an upper back disability, or for a 
specifically diagnosed disorder of the spine.  Although the 
veteran has repeatedly referred to a low back pain in written 
statements and during hearing testimony, the only medical 
statements submitted by the veteran in support of his claim 
are letters from the chiropractor who treated him for muscle 
spasm in his neck and upper two-thirds of his spine.  

VA treatment records reveal numerous complaints of chronic 
low back pain since 2000, but these records reveal no 
specific diagnosis of a disability the low back.  A symptom 
alone, such as pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)).  

However, although VA treatment records are negative for a 
specific low back disability, and the chiropractor's letters 
indicated that he treated the veteran primarily for neck and 
upper back symptoms, the Board is also cognizant that the 
chiropractor specifically noted that the veteran had an 
"arthritic condition" of the spine.  Therefore, for the 
purpose of this decision, the Board concludes that there is 
competent medical evidence of a back disability in the form 
of the chiropractor's finding of arthritis of the spine.

Nevertheless, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim.  In essence, the 
Board finds that the preponderance of the evidence is against 
finding that a back disorder, including arthritis, had its 
onset in service, or that it was otherwise etiologically 
related to his military service.

In this regard, the Board notes that the veteran is competent 
to report having experienced back pain while on active duty.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, he 
is not qualified to render medical opinions regarding 
diagnoses or etiology, and, in this regard, his opinion is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Although the veteran's asserts that his 
current back disorder likely had its onset while he was on 
active duty, he is not competent to offer an opinion that the 
current arthritis of the spine is related to service.

Furthermore, although the medical evidence of record supports 
the veteran's assertion that he has current back problems, 
none of this medical evidence suggests that his complaints 
are related to any injury sustained in service.  The veteran 
has reported being told of a "disintrigating" disc in 
service, but his service medical records are negative for any 
specific diagnosis of a back disability, and examination at 
separation revealed his spine to be normal.  Service medical 
records dated shortly following the incident in which he 
injured his ear reveal various complaints, but no reference 
to pain or other problems in the back.  The letter from his 
chiropractor only refers to arthritis since 1989, and there 
is no discussion as to any past history of a back injury or 
to the veteran's military service.  Consequently, this letter 
does not reveal the nature, etiology, or date of onset of the 
current back disorder.  The subsequent VA treatment records 
reveal complaints of low back pain since 2000, but they are 
also negative for any opinion as to the nature, etiology, or 
date of onset of the claimed back problem.

The Board has considered the veteran's report that he has 
experienced continuous back pain since service.  However, the 
Court has held that, even where a veteran asserted continuity 
of symptomatology since service, medical evidence was 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition. . . .".  
See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), 
vacated on other grounds sub nom.  McManaway v. Principi, 14 
Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 
(1999).

In short, the medical evidence of record notes that the 
veteran was diagnosed with arthritis of the spine no earlier 
than 30 years after his retirement from active military duty.  
Clearly, there has been no continuity of symptoms reported 
from service to the initial post-service findings of 
pertinent disability.  In addition, the claims folder 
contains no competent evidence associating the veteran's 
currently diagnosed arthritis with his active military duty.

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.  The doctrine of reasonable 
doubt is, therefore, not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


